Citation Nr: 0309770	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  98-06 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel



INTRODUCTION

The veteran had active service from September 1966 to April 
1969.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 decision and subsequent 
decisions of the RO.  

The veteran testified at a hearing at the RO before a Hearing 
Officer in January 1998.  

The Board remanded the case to the RO for additional 
development of the record in November 1999.  



FINDINGS OF FACT

1.  The veteran is shown as likely as not to have experienced 
sexual trauma in service that resulted in the development of 
the current PTSD.  

2.  The veteran's claimed stressor of traumatic rape is 
supported by some credible evidence including that of 
behavior changes.  

3.  The veteran is shown to have a clear diagnosis of PTSD 
that as likely as not is related to a traumatic event that 
happened in service.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by PTSD is due to disease or injury 
that was incurred in active service.  38 U.S.C.A. §§ 1110, 
5107, 7104 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The implementing regulations are meant to define 
terms used in the Act, and provide guidance for carrying out 
the requirements of the Act.  

The regulations, with the exception of development in the 
case of attempts to reopen finally denied claims made after 
August 21, 2001, are not meant to bestow any new rights.  66 
Fed. Reg. 45,629 (Aug. 29, 2001).  

Thus, the veteran is not prejudiced by the Board's initial 
application of the regulations to his claim.  

In this case the veteran's application appears to be 
complete.  He has been informed of the information necessary 
to substantiate his claim via the Statement of the Case, the 
Supplemental Statements of the Case, and the Board's earlier 
remand.  

There does not appear to be any relevant evidence that has 
not been associated with the claims folder.  The record 
contains sufficient information and opinions to decide the 
claim for service connection for the claimed PTSD.  

The veteran has been informed of the VA's duty to assist 
claimants for VA benefits, and has been notified of what he 
should do and what VA would do to obtain additional evidence.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim.  Hence, given the 
favorable action taken hereinbelow, no further assistance to 
the veteran is required to fulfill VA's duty to assist him in 
the development of the claim.  38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  





II.  Service Connection for PTSD


A.  Factual Background 

A careful review of service medical records at the time of 
the veteran's enlistment examination and at the time of 
discharge shows normal psychiatric and neurologic systems.

The service department records reflect that the veteran 
served in the Republic of Vietnam from August 1967 to April 
1969, and participated in the Tet Counter Offensive Campaign.  

The VA progress notes dated in December 1995 show an 
assessment of PTSD.  

The veteran underwent a VA examination in December 1996.  The 
veteran reported enlisting as a 20-year-old at Fort Carson 
and going off one evening with a Sergeant who raped him.  The 
veteran did not report the rape, but did talk to a hospital 
chaplain about having to get out of the service without 
saying why.  

Upon examination, the veteran's symptomatology focused around 
rape and sexual symptoms.  He had intrusive thoughts about 
rape and recurrent dreams.  He talked of episodes of 
depression and some feelings of suicidality in the past.  The 
diagnosis was that of PTSD.  The VA examiner commented that 
the veteran clinically had all the signs and symptoms of PTSD 
related to a traumatic rape.  

In a June 1997 letter, a former drill instructor who had 
served at Fort Carson from January 1967 to July 1967 
indicated that all the drill instructors from the base were 
called into a meeting and given a lesson on verbal and 
physical conduct with the troops.  The former drill 
instructor noted that there had been some reported problems 
on the base with military personnel being sexual assaulted or 
harassed.  

The testimony of the veteran at the RO hearing in January 
1998 was to the effect that he did not report the rape, but 
did see a chaplain after a church service and just cried and 
requested help in getting a transfer.  The veteran testified 
that he volunteered for tours of duty in Vietnam simply to 
get away from Fort Carson.  He also testified that he was 
continuing to take medications for PTSD.  

In a January 1999 letter from the veteran's wife, she 
indicates that the veteran had improved very little during 
the past year.  The veteran did not stay in bed all of the 
time anymore, but most of it.  

In a June 2001 letter, a licensed social worker indicates 
that the veteran had been receiving regular therapy since 
June 1996 and that his symptoms associated with PTSD were 
severe and chronic.  

The records received from the Social Security Administration 
in February 2002 reflect that the veteran had been disabled 
since January 1994.  

The records received in August 2002 reflect that the veteran 
had been sentenced in 1976 for driving a vehicle while under 
the influence of alcohol and drugs.  

A letter received in August 2002 from an Addictions Therapist 
reflects that the veteran received PTSD and sexual assault 
counseling during the latter part of 1995 and into 1996.  

The statements of the veteran in the claims folder provide 
further information and descriptions of a traumatic rape in 
service.  


B.  Legal Analysis 

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

The provisions of 38 C.F.R. § 3.304(f) govern service 
connection for PTSD.  This regulation was revised effective 
on March 7, 1997.  See 64 Fed. Reg. 32807 (June 18, 1999).  
When regulations are changed during the course of the 
veteran's appeal, the criteria that are to the advantage of 
the veteran should be applied.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

Under the former version of the regulation, in effect prior 
to March 7, 1997, service connection for PTSD requires 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (1996).  

Under the current (revised) version of 38 C.F.R. § 3.304(f), 
service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  

Under both versions of 38 C.F.R. § 3.304(f), if the evidence 
establishes that the veteran engaged in combat with the 
enemy, and the claimed stressor is related to combat, then in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 
38 U.S.C.A. § 1154(b) (West 2002).  

Where, however, the VA determines that the veteran did not 
engage in combat, the veteran's lay testimony, by itself, 
will not be sufficient to establish the alleged stressor.  

Instead, the record must contain service records or other 
independent credible evidence to corroborate the veteran's 
testimony as to the alleged stressor.  Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).  Those service records which are 
available must support and not contradict the veteran's lay 
testimony concerning the non-combat stressors.  Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  

The provisions of 38 C.F.R. § 3.304(f) were revised again 
effective on March 7, 2002, 67 Fed. Reg. 10,330 (Mar. 7, 
2002). The new provisions referable to personal assault are 
as follows:

If a post-traumatic stress disorder claim is based 
on in-service personal assault, evidence from 
sources other than the veteran's service records 
may corroborate the veteran's account of the 
stressor incident. Examples of such evidence 
include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, 
mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family 
members, roommates, fellow service members, or 
clergy.  Evidence of behavior changes following the 
claimed assault is one type of relevant evidence 
that may be found in these sources.  

Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are 
not limited to: a request for a transfer to another 
military duty assignment; deterioration in work 
performance; substance abuse; episodes of 
depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post-
traumatic stress disorder claim that is based on 
in-service personal assault without first advising 
the claimant that evidence from sources other than 
the veteran's service records or evidence of 
behavior changes may constitute credible supporting 
evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  

VA may submit any evidence that it receives to an 
appropriate medical or mental health professional 
for an opinion as to whether it indicates that a 
personal assault occurred.  

38 C.F.R. § 3.304(f)(3) (2002).

Likewise, in Patton v. West, 12 Vet. App. 272, 278 (1999), 
the United States Court of Appeals for Veterans Claims (the 
Court) pointed out that there are special evidentiary 
procedures for PTSD claims based on personal assault 
contained in VA ADJUDICATION MANUAL M21-1, Part III, para. 
5.14c (February 20, 1996), and former M21-1, Part III, para. 
7.46(c)(2) (October 11, 1995).  

In personal assault cases, more particularized requirements 
are established regarding the development of "alternative 
sources" of information as service records "may be devoid of 
evidence because many victims of personal assault, especially 
sexual assault and domestic violence, do not file official 
reports either with military or civilian authorities."  VA 
ADJUDICATION PROCEDURAL MANUAL M21-1, Part III, para. 
5.14c(5).  See also VA ADJUDICATION PROCEDURE MANUAL M21-1, 
Part III, para. 5.14(d) (March 8, 2002).  

In this case, a diagnosis of PTSD related to a traumatic rape 
in service has been made.  The VA examiner reported that the 
veteran had multiple symptoms of PTSD, including intrusive 
thoughts and recurring dreams.  This evidence of record tends 
to show a causal nexus.  See, e.g., Hodges v. West, 13 Vet. 
App. 287 (2000).  

The veteran attributes his PTSD to a traumatic rape in 
service.  A review of the evidence of record fails to 
establish conclusively that any incident in fact occurred.  
Thus, the crux of this case is whether there is enough 
evidence, given the special consideration noted in 38 C.F.R. 
§ 3.304(f) and in M21-1, Part III, para. 5.14c (5), (8) and 
(9), to establish equipoise on the issue of whether the 
veteran's claimed stressor actually occurred.  

The Board notes that, when there is an approximate balance of 
positive and negative evidence regarding the merits of a 
material issue, the benefit of the doubt regarding each such 
issue shall be given to the claimant.  38 U.S.C.A. § 5107 
(West 2002).  

Regarding the assertions of experiencing a traumatic rape, 
the veteran stated that he went into town and drank with a 
Sergeant in a motel room in June 1967.  The veteran 
reportedly was then threatened by physical force, held down 
and raped.  A review of the veteran's service medical records 
reveals that he had neither been treated for injuries, nor 
had there been any abnormalities.  The service medical 
records are negative with regard to complaints of a traumatic 
rape or of any assault.

However, a former drill instructor has indicated that there 
had been some reported problems at Fort Carson involving 
sexual assault in 1967.  

Pertinent to this case are the regulatory and manual 
provisions reflecting that behavior changes at the time of 
the incident may indicate the occurrence of an inservice 
stressor. 

The provisions also note that "secondary" evidence may need 
interpretation by a clinician, especially if it involves 
behavior changes, and evidence that documents such behavior 
changes may require interpretation by a VA neuropsychiatric 
physician.  

Here, the evidence of record does show certain behavior 
changes, in that, following the inservice stressor, the 
veteran reportedly volunteered to be transferred for duty in 
the Republic of Vietnam.  The records show that he departed 
for the Republic of Vietnam in August 1967.  There is also 
evidence of subsequent substance abuse and depression.  

Having considered all the evidence, the Board finds that it 
is essentially in equipoise as to whether or not the claimed 
inservice stressor actually occurred.  Under the 
circumstances, the veteran prevails as to his claim for 
service connection for PTSD with application of the benefit 
of the doubt in his favor.  38 U.S.C.A. § 5107 (West 2002).  



ORDER

Service connection for PTSD is granted.  


	                        
____________________________________________
	STEPHEN L. WILKINS 
	Veterans Law Judge, 
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

